Citation Nr: 0813064	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision of the VA Medical and 
Regional Office Center in Fort Harrison, Montana.  In that 
decision, the RO denied, inter alia, the veteran's claims for  
service connection for a respiratory condition and for 
tinnitus.  In January 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2005, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2005.

The veteran's claim for service connection for tinnitus 
subsequently was granted in an April 2007 rating decision by 
the RO in Phoenix, Arizona.  However, also in April 2007,  
the Phoenix RO confirmed the denial of the claim for service 
connection for a respiratory condition (as reflected in a  
supplemental statement of the case (SSOC)). 

Jurisdiction over the claims file later was transferred to 
the RO in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's only respiratory disability is obstructive 
sleep apnea, which was not shown in service or for many years 
thereafter, and there the only  competent medical opinion to 
address whether such disability is medically related to 
service weighs against the claim..





CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
This letter satisfies Pelegrini's  content requirements and 
the VCAA's  timing of notice requirement..

A March 2006 post-rating letter informed the veteran how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations; 
however, the timing of this notice is not shown to prejudice 
the veteran.  Because in the decision herein, the Board 
denies service connection for the claimed disability, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; VA outpatient treatment 
records; and the report of an April 2007 VA examination.  
Also of record and considered in connection with this claim 
are various written statements provided by the veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.. Analysis

The veteran contends that service connection is warranted for 
a respiratory disability that is related to service.  
Specifically, in his March 2005 substantive appeal, the 
veteran stated that he developed a respiratory disability as 
a result of his exposure to fumes and lead-based paint during 
active duty.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service medical records reflect that the veteran injured his 
hand in February 1987 with a spray paint gun.  A diagnostic 
assessment of subdermal paint blister was rendered.  Service 
medical records also reflect that the veteran was treated for 
upper respiratory infections in service, although no chronic 
respiratory disability was diagnosed.  A report of medical 
examination prepared immediately prior to the veteran's 
separation from active duty reveals that his chest and lungs 
were clinically evaluated as normal.  In an accompanying 
report of medical history, the veteran denied past or present 
problems with asthma, shortness of breath, chest pain or 
pressure, or chronic colds.

The earliest medical evidence of a chronic respiratory 
disability is an October 1999 VA outpatient treatment record.  
The veteran complained that he snored and that his sleeping 
partner reported that he stopped breathing at night.  The 
veteran's health care provider noted that his history was 
consistent with sleep apnea.  After a sleep study was 
conducted in May 2000, he was diagnosed with severe 
obstructive sleep apnea, and in June 2000 he underwent 
surgery to alleviate the condition.  A January 2002 VA 
outpatient treatment record notes that his sleep apnea, 
though much improved, persisted.

In April 2007 , the veteran was afforded a VA examination 
specifically to obtain information as to the nature and 
etiology of any current, chronic respiratory disability, to  
include obstructive sleep apnea.  After reviewing the claims 
file and physically examining the veteran, the VA examiner 
diagnosed obstructive sleep apnea, status post 
uvulopalatopharyngoplasty.  He specifically noted   that 
obstructive sleep apnea was the veteran's only respiratory 
disability.

With respect to the etiology of the veteran's obstructive 
sleep apnea, the examiner opined that it was less likely as 
not caused by or related to his exposure to lead-based paint 
after the spray paint gun accident in February 1987.  He 
explained that service medical records show no residuals of 
the accident, such as toxic lead levels in the veteran's 
blood.  Moreover, the examiner noted that there was no 
medical evidence that lead toxicity in any way causes or 
aggravates obstructive sleep apnea.Signigicantly, there is no 
contrary medical opinion of record, and neither the veteran 
nor his representative has provided or identified any 
competent evidence that would, in fact, support the claim.  

The Board acknowledges the veteran's belief that his sleep 
apnea is related to his in-service exposure to lead-based 
paint.  However, as a layperson without appropriate medical 
training and expertise,  the veteran is not qualified to 
render an opinion concerning medical causation.  See Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The same is true of  the veteran's representative  (who has 
provided argument n the veteran's behalf).  Hence, none of 
the lay assertions in this regard has probative value.

For the foregoing reasons, the claim for service connection 
for a respiratory disability must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a respiratory disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


